Exhibit 10.1

Alnylam Pharmaceuticals, Inc.

2015 Annual Incentive Program

Summary Description

In February 2015, the Compensation Committee of the Board of Directors (the
“Board”) of Alnylam Pharmaceuticals, Inc. (“Alnylam” or the “Company”) approved
the 2015 Annual Incentive Program (the “Bonus Plan”) to incent and reward all
regular employees based upon their performance relative to pre-established 2015
corporate and individual goals and objectives, and retain company employees by
establishing an important element of Alnylam’s total rewards package consistent
with Alnylam’s compensation philosophy and operating strategy.

Eligibility

All regular employees, who are employed by the Company both before October 15,
2015 and on December 31, 2015 (collectively, “Plan Participants”), are eligible
to receive an annual cash bonus (a “Bonus Award”) based upon achievement of
individual and corporate goals and objectives for 2015. The Compensation
Committee may, in its discretion, include employees who join the Company after
October 15, 2015 as Plan Participants. Bonus Awards for Plan Participants who
have been employed with the Company for less than one year as of December 31,
2015 may be pro-rated by the Compensation Committee, in its discretion.

Goals

The corporate goals for 2015 were proposed by the Company’s executive officers
and approved by the Board. Bonus Awards for the Company’s executive officers
will be based entirely upon achievement of the corporate goals and each
executive officer’s contributions to the achievement of those goals. Individual
objectives for all other Plan Participants were approved by the employees’
direct supervisor.

Awards

Under the Bonus Plan, each Plan Participant has an established target award, as
set forth in the table below, representing a percentage of the Plan
Participant’s annual base salary at year-end (a “Target Award”).

 

2015 Annual Incentive Program Target Awards

 

Title/Level

   Target Award
(% of Base Salary)  

Chief Executive Officer

     60 % 

President and Chief Operating Officer

     50 % 

Executive Vice President

     50 % 

Senior Vice President

     40 % 

Vice President

     30 % 

Senior Director

     25 % 

Director

     20 % 

Associate Director

     15 % 

Senior Professionals

     10 % 

All Other Regular Employees

     7.5 % 



--------------------------------------------------------------------------------

Bonus Awards under the Bonus Plan, if any, will be determined by first
establishing a bonus pool (the “Bonus Pool”). The Bonus Pool will be calculated
by (1) aggregating each Plan Participant’s Target Award and then (2) multiplying
that sum by a modifier established by the Compensation Committee that is based
on the Company’s performance as measured against the 2015 corporate goals (the
“Corporate Performance Level”). The Corporate Performance Level for 2015 will
range from 0% to 130%; provided, however, that the Corporate Performance Level
can only exceed 100% upon the achievement of specified clinical development
goals and further provided that, if the Corporate Performance Level for 2015
falls below a threshold of 50%, no Bonus Awards will be paid under the Bonus
Plan.

The Bonus Pool will then be allocated among the Plan Participants based upon a
consideration of each Plan Participant’s title/level and salary (as reflected by
their Target Award percentage) and (i) with respect to Plan Participants who are
executive officers, the Corporate Performance Level, as well as each executive
officer’s contributions to achievement of the 2015 corporate goals, and
(ii) with respect to all other Plan Participants, their 2015 year-end
performance ratings, which shall be determined by their performance against
their individual objectives for 2015, overall job performance and support of the
Company’s core values.

The Compensation Committee retains the discretion under the Bonus Plan to adjust
upward or downward any Bonus Award and/or the Bonus Pool as it deems
appropriate.

In December 2015, the Compensation Committee plans to evaluate the Company’s
performance against the established corporate goals, establish the Bonus Pool,
if any, available under the Bonus Plan and approve the individual Bonus Awards
for each executive officer. The Company’s management will evaluate the
individual performance and contributions of the other Plan Participants, and
determine the amount of the Bonus Awards to be granted from the Bonus Pool. This
determination is expected to be made on or before December 31, 2015 and any
Bonus Awards granted to Plan Participants under the Bonus Plan are expected to
be made in cash and to be paid in January 2016.

Administration; Amendment

The Bonus Plan is administered by the Compensation Committee. The Compensation
Committee has full power and authority to interpret and make all decisions
regarding the Bonus Plan, and its decisions and interpretations are final and
binding on all Plan Participants. The Compensation Committee or the full Board
may amend the Bonus Plan in any manner at any time without the consent of any
Plan Participant.